              Case 2:20-cr-00085-RAJ Document 16 Filed 08/06/20 Page 1 of 4



 1                                                             The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT FOR THE
 7                         WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                          NO. CR20-85-RAJ
10                          Plaintiff
11                     v.                                UNOPPOSED MOTION FOR ENTRY OF
                                                         DISCOVERY PROTECTIVE ORDER
12    HARBANS SINGH,
13                                                       NOTE ON MOTION CALENDAR:
                            Defendant.
                                                         August 6, 2020
14
15         The United States of America, by and through Brian T. Moran, United States
16 Attorney for the Western District of Washington, and William Dreher, Assistant
17 United States Attorney for said District, files this motion for entry of a discovery
18 Protective Order. Defendant HARBANS SINGH, through his attorney Mo Hamoudi, has
19 represented that he does not oppose this motion.
20         The indictment in this case charges two counts of fraud relating to an immigration
21 document in violation of Title 18, United States Code, Section 1546, and two counts of
22 making false statements to a federal officer or agency in violation of Title 18,
23 United States Code, Section 1001. Out of an abundance of caution, the United States
24 may provide as discovery in this case sensitive law enforcement information regarding
25 the defendant’s immigration file, including information about sensitive law enforcement
26 techniques and databases. The government therefore seeks a discovery Protective Order
27 for items containing sensitive information, including but not limited to information about
28 sensitive law enforcement techniques.

     MOTION FOR ENTRY OF DISCOVERY                                         UNITED STATES ATTORNEY
                                                                          700 S TEWART S TREET, S UITE 5220
     PROTECTIVE ORDER - 1
                                                                            S EATTLE, W ASHINGTON 98101
     United States v. Singh, CR20-85-RAJ                                           (206) 553-7970
              Case 2:20-cr-00085-RAJ Document 16 Filed 08/06/20 Page 2 of 4



 1          Pursuant to Fed. R. Crim. P. 16(d)(1), this Court has wide discretion to direct the
 2 disclosure and dissemination of discovery materials. As the Rule provides, “[a]t any time
 3 the court may, for good cause, deny, restrict, or defer discovery or inspection, or grant
 4 other appropriate relief.” Fed. R. Crim. P. 16(d)(1). Disclosure of sensitive information
 5 about sensitive law enforcement techniques should be limited as set forth in the proposed
 6 discovery Protective Order to avoid the misuse of this information.
 7          The government thus requests that the Protective Order allow the parties to list or
 8 mark, including in the title of the document, sensitive information as “Protected
 9 Material,” which then must be handled as set forth in the Protective Order. Specifically,
10 such materials cannot be disseminated to anyone other than counsel and members of each
11 defendant’s litigation and investigative team, which includes the attorneys of record in
12 this case and their staff and any investigators, expert witnesses, and other agents that the
13 attorneys of record retain in connection with this case. As proposed in the Protective
14 Order, defense counsel and their litigation teams may show and display the items listed or
15 marked as “Protected Material” to a defendant, but may not otherwise provide a copy of
16 the Protected Material to a defendant or third parties to keep and maintain in their
17 possession.
18          Under the Proposed Order, any Protected Material that is filed with the Court in
19 connection with pre-trial motions, trial, sentencing, or other matter before this Court,
20 shall be filed under seal and shall remain sealed until otherwise ordered by this Court.
21 This does not entitle any of the parties to seal their filings as a matter of course. The
22 parties will be required to comply in all respects with the relevant local and federal rules
23 of criminal procedure pertaining to the sealing of court documents.
24 //
25 //
26 //
27
28

      MOTION FOR ENTRY OF DISCOVERY                                         UNITED STATES ATTORNEY
                                                                           700 S TEWART S TREET, S UITE 5220
      PROTECTIVE ORDER - 2
                                                                             S EATTLE, W ASHINGTON 98101
      United States v. Singh, CR20-85-RAJ                                           (206) 553-7970
             Case 2:20-cr-00085-RAJ Document 16 Filed 08/06/20 Page 3 of 4



 1         For these reasons, the United States respectfully requests that the Court enter the
 2 proposed Discovery Protective Order.
 3         DATED this 6th day of August, 2020.
 4                                            Respectfully submitted,
 5                                            s/ William Dreher
                                              WILLIAM DREHER
 6
                                              Assistant United States Attorney
 7                                            700 Stewart Street, Suite 5220
                                              Seattle, WA 98101
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     MOTION FOR ENTRY OF DISCOVERY                                        UNITED STATES ATTORNEY
                                                                         700 S TEWART S TREET, S UITE 5220
     PROTECTIVE ORDER - 3
                                                                           S EATTLE, W ASHINGTON 98101
     United States v. Singh, CR20-85-RAJ                                          (206) 553-7970
              Case 2:20-cr-00085-RAJ Document 16 Filed 08/06/20 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on August 6, 2020, I electronically filed the foregoing with
 4 the Clerk of Court using the CM/ECF system which will send notification of such filing
 5 to the attorneys of record for the defendants.
 6
 7                                                    s/ Kathleen M. McElroy
 8                                                    KATHLEEN M. McELROY
                                                      Paralegal Specialist
 9                                                    United States Attorney’s Office
10                                                    700 Stewart, Suite 5220
                                                      Seattle, Washington 98101-1271
11                                                    Phone: 206-553-7970
12                                                    Fax:     206-553-0882
                                                      E-mail: Katie.McElroy@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     MOTION FOR ENTRY OF DISCOVERY                                         UNITED STATES ATTORNEY
                                                                          700 S TEWART S TREET, S UITE 5220
     PROTECTIVE ORDER - 4
                                                                            S EATTLE, W ASHINGTON 98101
     United States v. Singh, CR20-85-RAJ                                           (206) 553-7970
